     Case 1:20-cv-01556-NONE-EPG Document 24 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   A.M.Q.A., et al.,                                 Case No. 1:20-cv-01556-NONE-EPG
12                       Plaintiffs,
13          v.                                         ORDER GRANTING JOINT STIPULATION
                                                       RE: EXTENSION OF TIME AND STAYING
14   MONICA B. LUGO, et al.,                           CASE
15                       Defendants.                   (ECF No. 23)
16

17
            Before the Court is the parties’ Stipulation Re: Extension of Time. (ECF No. 23.)
18
     According to the stipulation, the parties have agreed that Plaintiffs will submit a further response
19
     to the Notices of Intent to Deny (“NOIDs”) for Plaintiffs’ Form N-600K applications on or before
20
     September 21, 2021. (Id.) Defendant United States Citizenship and Immigration Services
21
     (“USCIS”) will then issue a final decision on Plaintiffs’ N-600K applications within sixty days of
22
     receipt of the further response. (Id.) Once USCIS issues final decisions on Plaintiffs’ N-600K
23
     applications, Defendants’ motion to dismiss currently pending before District Judge Dale A.
24
     Drozd will be moot. (Id.) The parties will meet and confer following the issues of the final
25
     decisions and propose a schedule on any remaining matters. (Id.) The parties request that the
26
     Court vacate the scheduling conference currently scheduled for August 2, 2021, and to vacate the
27
     briefing schedule on Defendants’ motion to dismiss. (Id.)
28
                                                      1
     Case 1:20-cv-01556-NONE-EPG Document 24 Filed 07/21/21 Page 2 of 2


 1          The Court construes the parties’ stipulation as a joint request to stay the case pending
 2   USCIS’ issuance of a final decision on Plaintiffs’ N-600K applications. The Court finds good
 3   cause for a stay and will grant the request. If the parties later determine that a ruling on
 4   Defendants’ motion to dismiss is necessary, Defendants will need to re-notice the motion
 5   consistent with District Judge Dale A. Drozd’s procedures and the Standing Order Re Judicial
 6   Emergency (ECF No. 3-2).
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. This case is STAYED pending further order of the Court;
 9          2. Any and all deadlines and hearings currently pending before the Court, including the
10               Initial Scheduling Conference and the briefing deadlines for Defendants’ motion to
11               dismiss, are VACATED;
12          3. The Clerk of Court is directed to administratively terminate Defendants’ motion to
13               dismiss (ECF No. 20); and
14          4. The parties shall meet and confer and file a joint status report on or before December
15               6, 2021, or fourteen days after USCIS issues final decisions on Plaintiffs’ N-600K
16               applications, whichever is earlier. The parties’ joint status report shall address whether
17               the case is ready for scheduling and the parties’ availability to conduct a scheduling
18               conference, as well as any other matters that the parties would like to bring to the
19               Court’s attention.
20
     IT IS SO ORDERED.
21

22      Dated:     July 21, 2021                                 /s/
23                                                          UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
                                                        2
